         Case 1:20-cv-00546-BLW Document 6 Filed 03/05/21 Page 1 of 5




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO



 DANIEL PAUL STODDARD,
                                                Case No. 1:20-cv-00546-BLW
                      Plaintiff,
                                                INITIAL REVIEW ORDER BY
        v.                                      SCREENING JUDGE

 LDS LUTHERHAVEN and
 DEPARTMENT OF HEALTH AND
 WELFARE,

                      Defendants.


       The Clerk of Court conditionally filed Plaintiff                         Complaint

because of his status as a prisoner and request to proceed in forma pauperis. (Dkts. 3, 1.)



proceed. All prisoner and pauper complaints must be screened by the Court to determine

whether summary dismissal is appropriate. 28 U.S.C. §§ 1915 & 1915A. The Court must

dismiss any claims that are frivolous or malicious, that fail to state a claim upon which

relief may be granted, or that seek monetary relief from a defendant with immunity from

such relief. 28 U.S.C. § 1915(e)(2)(B).

       After reviewing the Complaint, the Court has determined that it is subject to

dismissal for failure to state a claim upon which relief can be granted.




INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
          Case 1:20-cv-00546-BLW Document 6 Filed 03/05/21 Page 2 of 5




                                     BACKGROUND

       Plaintiff is a prisoner in the custody of the Idaho Department of Correction

(IDOC), incarcerated at Idaho State Correctional Institution (ISCI). He alleges that

             stole blatantly my trustee, Antonette Elizabeth, and I myself [illegible]

social order of an IDOC membered JPay contract, to be helped as by this, a bumbed out

                      (verbatim)



Id. (verbatim). The remainder of the Complaint is filled with religious terms and symbols,

but is nonsensical.

                                   REVIEW OF COMPLAINT

1. Standard of Law for Screening Complaints




for relief under Rule 8 if the factual assertions in the complaint, taken as true, are



                                                  Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).

       Plaintiffs are required to state facts, and not just legal theories, in a complaint. See

Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), and Ashcroft v. Iqbal, 556 U.S. 662

(2009). In Iqbal

cause of action, supported by mere conclusory statemen                         Id. at 678. In


INITIAL REVIEW ORDER BY SCREENING JUDGE - 2
         Case 1:20-cv-00546-BLW Document 6 Filed 03/05/21 Page 3 of 5




                                                                                           -

defendant-unlawfully-harmed-                     Id. (internal quotation marks omitted).

       The United States Court of Appeals for the Ninth Circuit has determined that a



      See Andrews v. King, 398 F.3d 1113, 1121 (9th Cir. 2005) (internal citations and

                                   allegations that have no basis in law or fact include

those that can be                                                        See Denton v.

Hernandez, 504 U.S. 25, 32-33 (1992).

       A pro se litigant bringing a civil rights suit must have an opportunity to amend the

complaint to overcome deficiencies unless it is clear that they cannot be overcome by

amendment. See Lopez v. Smith, 203 F.3d 1122 (9th Cir. 2000). A pro se pleading may be

dismissed without notice of the deficiencies and an opportunity to amend if a complaint

 lacks merit entirely and cannot be saved by amendment. Id. at 1129.

2. Discussion



colorable cause of action, hidden or overt. Plaintiff has filed other cases filled with

indecipherable religious statements, and he has been unable to amend his pleadings to

show that his First Amendment right to free exercise of religious potentially has been

violated. For example, in Case No. 1:20-cv-00221-BLW, Stoddard v. IDOC Policy

Programmers, Plaintiff

amended complaint within the allotted time period (Dkt. 24 in that case).




INITIAL REVIEW ORDER BY SCREENING JUDGE - 3
            Case 1:20-cv-00546-BLW Document 6 Filed 03/05/21 Page 4 of 5




        The same nonsensical subject matter reigns here, as Plaintiff discusses something

about                 -                                                                        ,

dog trainer. Id. at 4. The claims are entirely without merit and cross the line to frivolous,

fanciful, and delusional. This Complaint will be summarily dismissed for failure to state a

claim upon which relief can be granted, because amendment would be futile.

        Plaintiff is encouraged to review his religious concerns with his prison

psychologist, case worker, and/or chaplain and to review any J-Pay or other financial

issues with prison financial staff via an inmate concern form, rather than file lawsuits

similar to this one. Plaintiff is certainly free to continue to access the courts as a last

resort, after exhausting the prison grievance system. Plaintiff is reminded that each

lawsuit he files in forma pauperis                             means that he owes the Court an

additional $350.00 for the filing fee, whether or not he is permitted to proceed. Those

fees are deducted by prison and sent to the Clerk of Court in incremental amounts

whenever                                                           , thereby reducing the amount of

money he has available to him to use for commissary items. 1




1Under the Prison Litigation Reform Act (PLRA), prisoners are entitled to begin a civil suit without
prepayment
            28 U.S.C. 1915(b)(1).                          provision for return of fees partially paid or for
                                                Goins v. Decaro, 241 F.3d 260, 261 (2d Cir. 2001) (rejecting
a request for a refund of appellate fees after voluntary withdrawal of appeal). The Second Circuit


effect created by liability for filing fee   Id. (citing Leonard v. Lacy, 88 F.3d 181, 185 (2d Cir.1996)).

INITIAL REVIEW ORDER BY SCREENING JUDGE - 4
Case 1:20-cv-00546-BLW Document 6 Filed 03/05/21 Page 5 of 5
